Citation Nr: 0003352	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for emphysema.  

4.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1944.

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO denied entitlement to service 
connection for a skin disorder as secondary to mustard gas 
exposure.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative actions in 
June 1996.

In February 1998 the RO, in pertinent part, denied 
entitlement to service connection for asthma, emphysema, and 
bronchitis.

The veteran and his wife provided testimony before a hearing 
officer at the RO in August 1998, a transcript of which has 
been associated with the claims file.

In January 1999 the hearing officer affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that he is suffering from a skin 
disorder, asthma, emphysema and bronchitis as the result of 
exposure to mustard gas and Lewisite during service.  The 
veteran has repeatedly argued that his service medical 
records are incomplete.  

The veteran filed his original application for service 
connection in September 1944.  The evidence shows that the RO 
requested and received a copy of the veteran's September 1942 
medical entrance examination, his Soldier's Qualification 
Card, WD AGO Form 20, his original service hospitalization 
records, and a copy of his Certificate of Disability for 
Discharge, WD AGO Form 40.  These records were received in 
September 1944 from the Office of the Registrar, Station 
Hospital, at Camp Forrest, Tennessee.  The service records 
show that this was the veteran's duty station at the time of 
his discharge in September 1944.  

The service hospitalization records consist of February 1943 
hospitalization records from the hospital located at Edgewood 
Arsenal, Maryland, showing treatment for acute pharyngitis; 
July 1943 hospitalization records from the station hospital 
located at Camp Sibert, Alabama, showing treatment for neuro-
circulatory asthenia; and, September 1944 hospital records 
from the hospital located at Camp Forrest, Tennessee, showing 
treatment for bronchial asthma.  These records were received 
at the RO prior to the 1973 fire at the National Personnel 
Records Center (NPRC).  

The veteran insists that the RO does not have his complete 
service medical records.  He reported that in response to his 
own request for information, he received a letter from the 
NPRC indicating that his records may have been destroyed in a 
fire at that facility in 1973.  

In June 1996 the Board remanded the case, in part, because of 
the veteran's contention that he had been hospitalized and 
treated on more than one occasion at these duty stations, 
particularly while stationed at Edgewood Arsenal, Maryland.  
The Board noted that the claims folder did not include any 
indication that the RO contacted the NPRC in an attempt to 
verify that all available records were searched.  This was 
not performed.  

A February 1998 letter from the Department of the Army, 
Headquarters, U.S. Army Medical Command, to a United States 
Senator shows that medical records could not be located at 
that facility.  The letter stated that any service medical 
records for this veteran would be located at the NPRC in 
Saint Louis, Missouri.  In addition, there is no indication 
that alternative sources were contacted in order to obtain 
evidence showing the veteran was hospitalized on other 
occasions for skin and respiratory problems associated with 
exposure to mustard gas and Lewisite during active service.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the case is REMANDED for the 
following action:  

1.  The RO should ascertain whether there 
are additional service medical records 
that have not been obtained.  This should 
include a request to NPRC.  

The veteran insists that the RO does not 
have his complete service medical 
records.  The veteran served at Edgewood 
Arsenal, Maryland from January 1943 to 
March 1943; at Camp Sibert, Alabama from 
March 1943 to May 1944; at HQ Det. SCU 
1478 in Crossville, Tennessee from May 
1944 to August 1944; and, at Camp 
Forrest, Tennessee from August 1944 to 
September 1944.  The veteran contends 
that he had been hospitalized and treated 
on more than one occasion at these duty 
stations, particularly while stationed at 
Edgewood Arsenal, Maryland.  

The records search should also include 
requests to alternative sources, 
including the Office of the Surgeon 
General.  The RO should document the 
attempts made to obtain any additional 
service medical records, including a 
certification from all requested 
facilities that there are no other 
service medical treatment or 
hospitalization records.  

2.  The RO should notify the veteran that 
he might provide any additional evidence 
and argument in support of his claim.  

3.  The RO should then adjudicate the 
claims for service connection.  The RO 
should determine if the claims are well 
grounded, and if so, conduct any 
development necessary in accordance with 
38 U.S.C.A. § 5107(a) (West 1991).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative a reasonable period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

An appellant and his or her representative will be granted a 
period of 90 days following the mailing of notice to them 
that an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board, or until the date the appellate decision is 
promulgated by the Board of Veterans' Appeals, whichever 
comes first, during which they may submit a request for a 
personal hearing, or a request for a change in 
representation.  38 C.F.R. § 20.1304(a) (1999).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

